Case 7:19-cv-07827-VB Document 24 Filed 05/21/20 Page 1of1

 

  

a es

Bye an 4 SF
| Bad he i

 

I
UNITED STATES DISTRICT COURT BLECTRONICALLY FILaD |
SOUTHERN DISTRICT OF NEW YORK ae “

wennnnnnnnnnnnne XxX ey

  

 

BINOR FAISON,

Plaintiff,
-against- 19 CIVIL 7827 (VB)

JUDGMENT
BUCKEYE PIPE LINE SERVICES COMPANY,

Defendant.

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated May 20, 2020, defendant’s motion to dismiss is
granted; accordingly, this case is closed.
Dated: New York, New York

May 21, 2020

RUBY J. KRAJICK

 

Clerk of Court

K) WANA

Deputy Clerk ~

BY:
